DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the alloy powders are substantially free from Al”.  However, there is no support in the specification for the negative limitations.  Negative limitations in the claims must have explicit support in the specification to satisfy the description requirement of 35 USC 112, In re Grasselli, 231 USPQ 393.  Also please see MPEP 2173.05(i) which states, "The mere absence of a positive recitation is not basis for an exclusion."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 10, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (JP 2010-118486) as evidenced by POCO Magnetics and Makino et al. (FeSiBP metallic glasses with high glass-forming ability and excellent magnetic properties).
Regarding claim 1, Yamada discloses a magnetic powder comprising a plurality of alloy powders including at least a first alloy powder, which is amorphous, and a second alloy powder in which those composition is different, wherein the alloy powders are substantially free from Al, wherein the first alloy powder is (Fe1-aTMa)100-w-x-y-zPwBxLySiz, 0≤ a ≤ 0.98 at.%, 0 < y ≤ 10 at.%, the second alloy powder is FeSiCr3wt.%, the first alloy powder having a diameter of 10µm and the second alloy powder with a diameter of 1-5µm, thereby overlapping the claimed diameter ratio ([0029], [0032-0033], and [0049]-[0050]).
Yamada discloses a content comprising 90-98 wt.% of the first alloy powder and 2-10 wt.% of second alloy powder, when converted to vol.% overlaps the claimed range.  Makino and POCO Magnetic has provided as evidences to disclose the densities for the conversions (Makino: FeSiBP 7.094 g/cm3; FeSiCr ≥ 3.2 g/cm3; would include 20 vol.%). The examiner also notes that the density of Yamada’s first alloy powder can be more than ~7 g/cm3 depending on the additional elements in the FeSiBP based alloy (dependent claims), thereby having a broader vol.% range.
However, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the content proportions taught by Yamada overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

	Regarding claims 3-5, Yamada discloses the material as claimed [0029].
Regarding claims 6 and 10, the limitations “prepared by a gas atomization method” per claim 6 and “water atomization method” per claim 10, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113)
Regarding claim 7, Yamada discloses that the second alloy powder is crystalline [0032].
Regarding claims 16-17 and 19-21, Yamda discloses a magnetic core and a coil component as claimed comprising the composite material of the magnetic powder and a resin powder as a main component (figure 1, abstract, [0055]).  Further given that Otsuka discloses that the resin is in amount of up to 10% [0041], the remaining amount of the magnetic powder overlaps the claimed range.  

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2010-118486) as evidenced by POCO Magnetics and Makino et al. (FeSiBP metallic glasses with high glass-forming ability and excellent magnetic properties) as applied to claim 1 and further in view of Sugano (JP 2007-134381).
Regarding claim 9, Yamada discloses that the second alloy powder is FeSiCr, however, fails to explicitly disclose that it is FeSiCr containing Ni.  
Sugano discloses a FeCr magnetic particle comprising Si and Ni (claim 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada’s FeSiCr magnetic alloy powder to additionally comprise of Ni, since Sugano discloses that this will lead improve magnetic properties [0013].


Claims 1, 3-7, 9-10, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (JP 2014-103265) in view of Urata et al. (JP 2012-012699) in view of Sugano (JP 2007-134381).
	Regarding claims 1, 3-5, and 9, Otsuka discloses a magnetic powder comprising a plurality of alloy powders including at least a first alloy powder, which is amorphous [0011] thereby intrinsically have a crystallite size of 50 nm or less, and a second alloy powder in which those composition are different, wherein the first alloy powder is FeSiB or FeSiBC [0034] and the second alloy powder is Fe-Cr material [0013], wherein Otsuka explicitly disclose FeCr1at.% as an example (Table 1).  Otsuka further discloses a mass ratio of 20:80 ≤ first particles / second particles ≤ 97:3 [0013], which overlaps the claimed volume ratio, and a ratio of the average particle diameter of the first alloy powder to the average particle diameter of the second alloy powder is 4-10 [0030].  
Otsuka and the claims differ in that Otsuka does not teach the exact same proportions as recited in the instant claims in regards to volume ratio.
However, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the compositional proportions taught by Otsuka overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

Otsuka discloses that the first alloy powder is FeSiB or FeSiBC as set forth above, however, fails to explicitly disclose that it is FeSiBP main component with the additional elements as claimed. 
Urata discloses a magnetic powder comprising FeSiB or FeSiBP main component comprising Cu content of less than 1.5 at.% (Tables 1-2).   Urata further discloses that part of Fe can be substituted with Ni and/or Co of 3 at.% or less (claim 5) and/or with a C of less than 4 at.% (Tables 2 and 5).  Urata shows that FeSiBP with Cu is an equivalent structure known in the art. Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute [(A)] for [(B)] in the invention of (A).  Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otsuka’s FeSiB based material to the materials taught in Urata, since Urata discloses that this will lead to excellent magnetic properties (Abstract).
Otsuka discloses that the second alloy powder is FeCr, as set forth above, however, fails to explicitly disclose that it is FeSiCr containing Ni.  
Sugano discloses a FeCr magnetic particle comprising Si and Ni (claim 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otsuka’s FeCr magnetic alloy powder to additionally comprise of Si and Ni, since Sugano discloses that this will lead improve magnetic properties [0013].

Regarding claims 6 and 10, the limitations “prepared by a gas atomization method” per claim 6 and “water atomization method” per claim 10, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113)
Regarding claim 7, Otsuka discloses the structure of the second alloy powder as claimed.
	Regarding claims 16-17 and 19-21, Otsuka discloses a magnetic core and a coil component as claimed comprising the composite material of the magnetic powder and a resin powder as a main component (Title, [0010], [0062], claim 4, figure 1).  Further given that Otsuka discloses that the resin is in amount of up to 10% [0046] and lubricant may be added to up to 2% [0047], the remaining amount of the magnetic powder overlaps the claimed range.  


Response to Arguments

Applicant's arguments filed 6/14/22 have been fully considered but they are not persuasive. 
I.	Rejections Under 35 U.S.C. §112(a) 
The Office Action rejects claim 1 under 35 U.S.C. §112(a) as failing to comply with the written description requirement.  The Office Action asserts that there is no support in the specification to recite “the alloy powders are substantially free from Al.”
Applicant respectfully disagrees and points to paragraph [0011], [0018], [0019], and [0072] of the present specification for support the claimed limitation.  Below are the paragraphs that applicant relied upon:
 "… although a Fe-Al-Si-based material is used as the amorphous soft magnetic alloy powder A, while the Fe-Al-Si-based material has a good corrosion resistance, a brittleness is inferior, and therefore, the powder tends to be destroyed when carrying out the molding processing. For this reason, for example, when the Fe-Al-Si-based material is used for a high-frequency inductor or the like, it is difficult to ensure sufficient magnetic characteristics” [0011].
"the second alloy powder preferably contains a Fe-Si-Cr-based material as a main component,” [0018].
"A Fe-Si-Cr based material has good toughness as compared with a Fe-Al-Si-based material, so that it is excellent in processability. Further, the Fe-Si-Cr-based material contains a predetermined amount of Cr, so that it can ensure corrosion resistance. Accordingly, it is possible to yield a magnetic powder having good insulation resistance and magnetic characteristics in combination with the action of the first alloy powder ..." [0019] and [0072].  
Further, applicant points to MPEP 2173.05(i) wherein it explicitly states that if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977).
However, applicant’s arguments have been found unpersuasive.  The examiner contends that the instant specification actually disparages from the usage of Fe-Al-Si alloy particles, however, this does not correspond that every magnetic powder is substantially free from using elemental Al as applicant has argued.  The instant specification does not disparage from the usage of the elemental Al in the magnetic alloy powders, but rather the actual Fe-Al-Si alloy.  The examiner asserts that there is no support in the instant specification to claim that each and every magnetic alloy powder does not comprise Al.  The current claims are open to unrecited magnetic alloy powders such as conventional CoNiAl magnetic powders.  Teaching away from the specific usage of Fe-Al-Si alloy does not give support to claim having all magnetic powder, including unrecited magnetic alloy powders, not containing specific Al element (emphasis added).  
Applicant argues that one skilled in the art looked at the instant specification would be understood that not only the second alloy powder but also the first alloy powder is substantially free from Al as claimed in the claimed invention.  This is because applicant points to paragraph [0055], which states “the content of Cr as a nonmagnetic element is preferably as small as possible, and more preferably no Cr is contained” and goes on to state that Al is a nonmagnetic element as well as Cr.  Applicant made the conclusion that because the instant specification discloses a problem in using Fe-Al-Si-based material in paragraph [0011], there’s support in the specification that Al element is also not included in the first alloy powder that contains Fe-Si-B-P based material.  The examiner respectfully disagrees.  Although both Cr and Al (even Si) are directed to be nonmagnetic elements, the instant specification does not disclose that the elements of Cr and Al are functionally equivalent to each other.  Boron, phosphorus, and silicon are also considered to be nonmagnetic elements in the FeSiBP based material of the first alloy powder, but yet these nonmagnetic elements are not considered to be functionally equivalent to Cr and/or Al according to applicant.  The examiner asserts that just because Al and Cr are considered to be nonmagnetic elements and the disparagement of an Fe-Al-Si alloy does not support the conclusion that the first alloy Fe-Si-B-P-based magnetic powder must not contain Al as well as all of the alloy powders, including unrecited alloys powders, must not contain Al.  
Applicant further argues that there is support that the first alloy Fe-Si-B-P -based does not contain Al because in paragraph [0070] it states “... a material containing a Fe-Si-B-P-based material as a main component is preferred, and it is also preferred to contain Ni, Co, Cu, C or the like in a predetermined amount as required.”  However, the examiner respectfully disagrees.  Paragraph [0070] does not positively state that all magnetic alloy powders must not contain Al.  Although the instant specification discloses a preferred material for the first alloy powder, this does not impose any generalized limit of the materials that can be used or does it create an issue of “teaching away from” using Al.   Thus, it does not support to claim that all magnetic alloy powders are substantially free from Al.  
Furthermore, the claimed “substantially free from Al” is open to have Al impurities in the magnetic alloy (emphasis added).  There is no support in the specification that elemental Al impurities are present in the magnetic alloy powder.  
For the reasons set forth above, “the alloy powders are substantially free from Al” is not supported by the instant specification.  In order for the first and second alloy powders to not contain Al, it is suggested to the applicant to amend the claims such that the first and second alloy powder is in a closed language (consisting of).  It is noted that the dependent claims recites additional elements.  

II.	Rejections Under 35 U.S.C. §103 
II(a): Claims 1, 3-8, 10, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (JP 2010-118486) as evidenced by POCO Magnetics and Makino et al. (FeSiBP metallic glasses with high glass-forming ability and excellent magnetic properties).
Applicant argues that Yamada fails to disclose or suggest the limitation that alloy powders are substantially free from Al.  The examiner respectfully disagrees. Yamada discloses that the first alloy powder is (Fe1-aTMa)100-w-x-y-zPwBxLySiz, 0≤ a ≤ 0.98 at.%, 0 ≤ y ≤ 10 at.%, wherein L is one or more selected from the group consisting of Al, V, Cr, Y, Zr, Mo, Nb, Ta, W and the second alloy powder is FeSiCr3wt.%.  Applicant stated that the specific elements L such as Al, V, Cr, Nb are contained in the amorphous soft magnetic powder in the range of 0 < y ≤ 10 at.% and not of 0 ≤ y ≤ 10 at.% based upon the machine translation.  Thus, applicant argues that since Yamada discloses that L is 0 < y ≤ 10 at.%, Yamada discloses that Al content must be present.  The examiner respectfully disagrees.  Although Yamada discloses that the L is 0 < y ≤ 10 at.%, the examiner contends that Yamada still reads upon the claimed first alloy powder.  This is because Yamada discloses that L is at least one of Al, V, Cr, Y, Zr, Mo, Nb, Ta, and W (emphasis added).  The examiner contends that “at least one” of the elements does not mean that Al must be present in Yamada’s first alloy powder as applicant has argued.  Rather, other equivalent elements can be present besides Al.  This is evident when Yamada discloses specific alloys for the first alloy powder not containing Al [0030].  Furthermore, even if Al is present in Yamada’s first alloy powder, the examiner contends that Yamada would still disclose the claimed invention.  This is because the claimed limitation “substantially free” of Al is open to have Al impurities in the alloy powders.  Because Yamada’s L is 0 < y ≤ 10 at.%, trace elements or impurities of Al would read upon claimed “substantially free” of Al.  
Applicant argues that since Yamada recites the Si content z in the first alloy powder is 0 ≤ z ≤ 8 at.%, Yamada and the claims differ in that the claimed invention contains Si as an essential component.  This has been found unpersuasive.  Although Yamada discloses a teaching of having 0 at.% of Si content in the first alloy powder, Yamada also discloses that Si can be present in the alloy of up to 8 at.%.  Yamada shows some examples where Si is present in the alloy [0030].   Further, given that Yamada discloses (Fe1-aTMa)100-w-x-y-zPwBxLySiz, wherein Si is explicitly stated, the examiner contends that Si is considered to be an essential component.    Thus, Yamada discloses the first alloy powder as presently claimed.
Applicant argues that Yamada as evidenced by Makino and POCO Magnetics fails to disclose the vol. % ratio between the first and second alloy powder as presently claimed.  Applicant argues that Makino discloses 7094 kg/m3 for the Fe76Si9B15 amorphous alloy, not FeSiBP, and POCO discloses a density of 3.2 g/cm3 or more for FeSiCr, and no disclosure with respect to ratio of composition.  This has been found unpersuasive.  The examiner contends that the density of FeSiB would be similar to that of FeSiBP, since Yamada discloses that these materials are equivalent [0029-0030].  Thus, Yamada in view of Makino discloses the usage of having a density of 7094 kg/m3 for the first alloy powder.  Since Yamada discloses a volume ratio of mixed powder composed of 90-98 wt.% of amorphous soft magnetic powder and 2-10 wt.% of the crystalline soft magnetic powder with the disclosures of the densities, Yamada would teach about 20 vol.% of the second alloy powder (taking the position of having 90 wt.% of the amorphous soft magnetic powder and 10 wt.% of the crystalline soft magnetic powder).  
For the reasons set forth above, the rejection in view of Yamada has been deemed proper.

II(b): Claims 1, 3-7, 10, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (JP 2014-103265) in view of Urata et al. (JP 2012-012699) in view of Sugano (JP 2007-134381).
Applicant argues that there is no motivation for combining Urata and Sugano with Otsuka.  This is because Otsuka teaches samples that both the first and second particles are only formed by materials such as Si and B in which these elements are inferior in corrosion resistance and easily rust (instant specification [0010]).  Applicant argues that Otsuka does not disclose or suggest the improvement or the requirement of corrosion resistance.  This has been found unpersuasive.    In response to applicant's argument that Otsuka does not disclose a problem with corrosion, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Further, although Otsuka discloses Si and B, the claimed alloy also includes elements of Si, B, and Cu, in which applicant recognizes that these elements contribute to corrosion [0010].  Because the present invention includes these elements that contribute corrosion, the claimed alloy would possess some corrosion properties according to applicant’s arguments.  Thus, it appears that corrosion resistance is not considered to be a requirement in the present invention and in Otsuka.  The examiner does not contend that Otsuka’s magnetic alloy must be a corrosive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otsuka’s FeSiB based material to the materials taught in Urata, since Urata discloses that this will lead to excellent magnetic properties (Abstract).  Urata explicitly discloses that its magnetic alloy has a high saturation flux density, low coercive force, and a high permeability, which thereby lead to excellent magnetic properties (Abstract and [0007]).    Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otsuka’s FeCr alloy to additionally contain Si and Ni, since Sugano discloses that this alloy contributes in providing a dust core having high magnetic core density, low iron loss, and high insulation property, and not solely for good corrosion resistance [0013].
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
For the reasons set forth above, the rejection in view of Otsuka, Urata, and Sugano has been deemed proper.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785   

/Holly Rickman/Primary Examiner, Art Unit 1785